UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1602



JAMES DAVID WHITE,

                                              Plaintiff - Appellant,

          versus


KAREN STACHER, Doctor; EVAN VOGEL, Doctor;
NELA LAUGHRIDGE; IVAN J. TONEY, Esquire; JAMES
W. SEGURA, Esquire; KIM R. VARNER, Esquire;
MIKE SANDERS; RUTH ANN EARL; JIM AIKEN, Police
Officer No. 1; J. F. HAMLETT, Police Office
No. 2; T. T. THOMPSON, Police Officer No. 3;
M. S. HUNTINGTON, Police Officer No. 4,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:05-cv-01737-GRA)


Submitted: September 28, 2006              Decided: October 4, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James David White, Appellant Pro Se.         Kevin William Sturm,
Spartanburg, South Carolina; Marshall Winn, WYCHE, BURGESS, FREEMAN
& PARHAM, PA, Greenville, South Carolina; Charles Franklin Turner,
Jr., TURNER, PADGET, GRAHAM & LANEY, PA, Greenville, South
Carolina; Debra J. Gammons, CITY OF GREENVILLE, Greenville South
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          James David White appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.       The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate judge recommended

that relief be denied and advised White that failure to file timely

specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, White failed to file specific objections to

the magistrate judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.    Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).   White has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -